Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 7 line 1, after “composition” insert “of claim 1”. 
In claim 7 line 2, delete “an inorganic filler” and insert in its place “the inorganic filler”. 
In claim 7 line 2, delete “a sizing” and insert in its place “the sizing”. 
In claim 7 line 3, delete “a polyarylene” and insert in its place “the polyarylene”. 
In claim 7, delete everything after “mixture” at the beginning of line 4, and insert a period. 
In claim 13 line 4, delete everything after “silane coupling agent (γ3),” and insert in it’s place: “wherein the polyether resin (γ1) is selected from the group consisting of polyoxypropylene glycol, polyoxytetramethylene glycol, and an alkyleneoxide adduct of bisphenol having 2 to 4 carbon atoms, 
wherein the urethane resin (γ2) is formed from a polyol selected from the group consisting of polyethylene glycol, polypropylene glycol, polyoxyethylene oxypropylene glycol, and polyoxytetramethylene glycol, and
wherein at least one resin selected from the group consisting of the polyether resin (γ1) and the urethane resin (γ2) has a polyoxytetramethylene glycol in the repeating unit”. 


wherein the urethane resin (γ2) is formed from a polyol selected from the group consisting of polyethylene glycol, polypropylene glycol, polyoxyethylene oxypropylene glycol, and polyoxytetramethylene glycol, and
wherein at least one resin selected from the group consisting of the polyether resin (γ1) and the urethane resin (γ2) has a polyoxytetramethylene glycol in the repeating unit”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art does not disclose the specific combination of all three elements of the sizing agent, particularly the polyether resin (γ2) excluding polyoxyethylene oxide and the requirement for polyoxytetramethylene in the repeating unit of the polyether resin (γ2) and/or the urethane resin (γ2). Previously applied Mikami et al (JP 2016196711 A) requires the presence of ethylene oxide units in the polyether resin, and the urethane resin contains only monol polyoxytetramethylene polymer (as opposed to the claimed diol). There are few enough references detailing three sizing agents in combination, much less the specific polyether groups in two different polymeric sizing agents. Watanabe et al (US 5039719 A) gives another good example of combinations of sizing agents (called “binders”), and includes the claimed sizing agents individually among long lists of possibilities [col 9 line 50 – col 11 line 27, in particular col 10 lines 57-65]. It would require excessive hindsight to arrive that the claimed combinations of sizing agents from the myriad and non-specific disclosures of Watanabe and similar references. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766